In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00071-CV




     ESTATE OF SANDY HODGE, JR., DECEASED




        On Appeal from the County Court at Law
                Bowie County, Texas
             Trial Court No. 42069-CCL




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                MEMORANDUM OPINION
       Sandra Hodge filed a timely notice of appeal on July 25, 2019. The clerk’s record was

filed on August 1, 2019. The reporter’s record was filed on August 6, 2019. The original deadline

for Hodge’s appellate brief was August 26, 2019. When neither a brief nor a motion to extend

time for filing same was received by August 26, 2019, this Court advised Hodge by letter that the

brief was late. We also extended the deadline for filing the brief to September 26, 2019. On

October 8, 2019, this Court granted Hodge’s motion and extended the briefing deadline to

October 17, 2019. On October 22, 2019, this Court granted Hodge’s second motion for an

extension of the briefing deadline and set November 18, 2019, as the final deadline for Hodge to

file her brief. We warned Hodge that the failure to file a brief by November 18, 2019, would

subject this appeal to dismissal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b),

(c).

       We have received no responsive communication from Hodge and have not received her

appellate brief. Having received no response to this Court’s letter of October 22, 2019, Hodge’s

appeal is ripe for dismissal for want of prosecution. Consequently, pursuant to Rules 38.8 and

42.3 of the Texas Rules of Appellate Procedure, we dismiss this appeal for want of prosecution.

See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                                Ralph K. Burgess
                                                Justice

Date Submitted:        December 4, 2019
Date Decided:          December 5, 2019

                                                  2